IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                          )
                                            )
       v.                                   )          I.D. No. 1806002279
                                            )
DAHMIERE S. MOODY,                          )
                                            )
       Defendant.                           )

                         Date Submitted: February 25, 2020
                           Date Decided: April 15, 2020

                                        ORDER

       Upon consideration of Defendant’s Motion for Presentence Investigation

Report;1 Superior Court Criminal Rule 32; the facts, arguments, and legal authorities

set forth in Defendant’s Motion; statutory and decisional law; and the record in this

case, IT APPEARS THAT:

       1.   On June 21, 2019, Defendant was sentenced as follows: for Assault

Second Degree, 8 years Level V, suspended after 3 years, for 9 months Level IV,

followed by 2 years at Level III; for Possession of a Deadly Weapon During the

Commission of a Felony (“PDWDCF”), 2 years Level V; 2 and for Assault Third

Degree, 1 year Level V, suspended for 1 year at Level III. 3

       2. In the instant Motion, Defendant asks the Court to grant him access to the


1
  D.I. 29.
2
  Defendant’s sentence for PDWDCF is a 2-year minimum mandatory term pursuant to 11 Del. C.
§1447.
3
  D.I. 23.
Presentence Investigation Report (the “PSI Report”), arguing that his counsel never

gave him the opportunity to review it before sentencing.4 Defendant states that he

anticipates filing a Criminal Rule 61 motion claiming ineffective assistance of

counsel, and he “would like to rebut information that [defense] counsel allowed to

be fact” in the PSI Report.5

       3. Pursuant to Superior Court Criminal Rule 32(c), the Court “shall allow the

defendant's counsel . . . to read the report of the presentence investigation” and “shall

afford the parties an opportunity to comment on the report and . . . to present

information relating to any factual inaccuracy . . . .”

       4.     At Defendant’s sentencing hearing, defense counsel made multiple

references to the PSI Report, and based on her comments it is clear to the Court that

she reviewed the PSI Report. Before the hearing and during the hearing, defense

counsel had the opportunity to present information relating to any factual

inaccuracies.

       5.     Even if that was not the case, Eaddy v. State bars Defendant’s access to

the PSI Report.6 In Eaddy, the Supreme Court held that failure to raise the right to

review the PSI Report prior to sentencing constitutes a waiver of that right unless




4
  D.I. 29.
5
Id.
6
  679 A.2d 469 (Del. 1996).
                                           2
plain error can be established. 7 Defendant fails to allege any issues of plain error or

prejudice resulting from that missed opportunity that warrants an exception to

Defendant’s waiver of the right of review. 8

          6.     Last, Defendant’s argument that he needs access to the PSI Report to

support his Rule 61 motion is not persuasive. Defendant has not filed a Rule 61

motion.

          NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Presentence Investigation Report is DENIED.

          IT IS SO ORDERED.




                                                       Jan R. Jurden
                                                       Jan R. Jurden, President Judge


Original to Prothonotary:
cc: Dahmiere S. Moody (SBI# 00713360)
      Anne E. Currier, Esq.




7
Id.
8
    See id.; see also Bruton v. State, 2006 WL 258303, at *1 (Del. Super. Ct. Jan. 26, 2006).
                                                  3